Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that a new reference has been added to highlight the viscosity range of the PAO base oil. Those arguments which still apply are discussed below.
Applicant argues that Gao does not teach a cooling function of the lubricant. This is not persuasive. The use of a lubricant intended for use in a hybrid or electric car must have an inherent cooling function compared to a system without such a lubricant. This would affect the entire system, including the battery as these are cooled in hybrid vehicles. In addition, the entire system must be cooler with a fully formulated lubricant as compared to a system which does not have a lubricant. The vehicle is designed to work with a lubricant present. Not having the lubricant will results in excess heat as the machine is not functioning as designed and produces its own heat. The claim limitation has no quantitative amount of the cooling function. The examples of the instant application, as argued in the remarks, in fact support this conclusion. The remarks state that the comparative examples have less cooling effect than the invention. Less cooling effect is still cooling effect. In addition to this this is a physical property, and the composition of the instant application and the prior art are the same.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
Applicant argues that Gao does not teach a base oil selected from only PAO. The prior art Brennan teaches a mixture of only PAO base oils of the viscosity of the claimed range. This is used by Gao via direct incorporation (see rejection below), and Gao makes clear that this may be the base oil present. Claim 16 clearly states that the Base oil may be Group IV base oil. P 59-60 also support this. Table 1, as argued by the application, does not teach that the base oils must be mixtures. The annotation “Base oil (Group II, IV, V, Mixtures)” is simply an abbreviation meaning one of those types of base oils is chosen. Gao does state that a preferred embodiment is a PAO base oil, see rejection below.
Applicant argues that the use of a thickening polymer is not taught in Gao. Gao teaches an olefin copolymer, see p 139, 154, and 228. Especially see p 201.  See example p 253 and fig.7 for examples of use of an olefin copolymer in an inventive example.  This is used in the amount of about 1-20% of the composition. Viscosity modifiers are also used in the amount of about 1% of the composition (see fig.1 table 1 on page 1 for fully formulated examples).  These includes polymethacrylates, copolymers of styrene and butadiene and others which may be hydrogenated or not.  See p 201 for text describing them. This includes viscosity modifiers (i.e. thickening polymers) which are olefinic polymers such as styrene and isoprene, butadiene, and acrylates.
Applicant argues that the PIB capped succinimide polymer used in the examples are not olefin copolymers. The additive is a polymer made with more than one type of monomer, as such it is a copolymer. The PIB stands for polyisobutylene, which is an olefin. The additive is therefore an olefin copolymer.
As the limitations of the claims are taught, the rejection stands as stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires a temperature difference when using the lubricant. The specification relates this test is done on a thermal plate. Claim 1 requires cooling of a battery and motor and transmission. None of the cooling is supported in these environments, as none are described as having a thermal plate. It is unclear if this temperature difference is for the battery, motor, transmission, or all three. It is also unsupported in the spec that such a temperature difference would be present in a working environment as required by the method claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0100115 A1) and Brennan (US 3742082).
Regarding claims 1-5, 7-8 and 11-14, Gao teaches a lubricant composition (abstract) for use with a hybrid vehicle (abstract, p 23).  The lubricant is used to lubricate all parts of fully electric and hybrid vehicles and subsystems thereof, including drives and the battery, see p 23. The purpose of the lubricant composition includes cooling and lubricating, see p 2. The lubricant contains:
A. a base oil.  Group IV PAO are preferred embodiment, see p 63-65.  The KV at 100C of the base oil is 1.5 to 2 cSt, see p 64 at end.  The lubricant composition as a whole has a KV at 100C of 4 to 16 cSt, see p 50. This may be the only base oil present.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B. An olefin copolymer, see p 113 and example p 253 and fig.7 for examples of use.  This is used in the amount of about 1-20% of the composition. Viscosity modifiers are also used in the amount of about 1% of the composition (see fig.1 table 1 on page 1 for fully formulated examples).  These includes polymethacrylates, copolymers of styrene and butadiene and others which may be hydrogenated or not.  See p 201 for text describing them.
C.  Other additives including antioxidants, corrosion inhibitors, dispersants, detergents and the like, see table 1 over p 245.
Gao teaches the use of Brennan through direct citation and incorporation, see P 65. Gao teaches the range of the PAO base oil may be 1.5 to 3.6 cSt at 100C. Brennan is used here to teach a more narrow and specific range as claimed.
Brennan teaches a PAO as a base oil for a lubricant, see abstract. The PAO has a viscosity of 2 cSt at 100C, see table II in columns 3 and 4. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PAO of Brennan in the invention of Gao as Gao specifically calls for use of this base oil via incorporation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771